Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 1 of 19

From: Unspecified Sender
Sent: Thursday, October 25, 2012 12:06 AM
To: TYLER PETERS (NOMURA SECURITIES IN|tyler.peters@nomura.com)

<tpeters11@bloomberg.net>; ROSS SHAPIRO ([NOMURA SECURITIES
IN|ross.shapiro@nomura.com) <rshapirol7@bloomberg.net>; MICHAEL
GRAMINS (JNOMURA SECURITIES IN|michael.gramins@nomura.com)
<mgramins |@bloomberg.net>; ERIC HOROWITZ (NOMURA SECURITIES
IN|Eric. Horowitz@nomura.com) <ehorowitzS@bloomberg.net>; JOHN
FLEISHER (NOMURA SECURITIES IN|JJOHN.FLEISHER@nomura.com)
<jfleisher2@bloomberg.net>; CONOR O'CALLAGHAN (INOMURA
SECURITIES IN|Conor.Ocallaghan@nomura.com)
<cocallaghan3@bloomberg.net>; CALEB CHAO (NOMURA SECURITIES
IN|CALEB.CHAO@nomura.com) <ccaleb@bloomberg.net>; BRENDAN
MCNAMARA (|NOMURA SECURITIES
IN|Brendan.McNamara@nomura.com) <bmcnamara8@bloomberg.net>;
MICHAEL DEPIETRO (|BHR CAPITAL LLC|mdepietro@bhrcap.com)
<mdepietro3@bloomberg.net>

Subject: IB Conversation, 9 participants, *** NOMURA SECURITIES IN (12335)
Disclaimer: Additional information is available upon request. Information...

 

Conversation start time: 10/25/2012 04:05:30 UTC
Conversation end time: 10/26/2012 03:04:11 UTC
Number of Participants: 9
Participants:
TYLER PETERS (TPETERS11@Bloomberg.net)
ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net)
MICHAEL GRAMINS (MGRAMINS 1@Bloomberg. net)
ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net)
JOHN FLEISHER (JFLEISHER2(@Bloomberg. net)
CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg. net)
CALEB CHAO (CCALEB@Bloomberg. net)
BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg. net)
MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net)
RoomID: PCHAT-0x10000026B5F1B
10/25/2012 04:05:30 UTC JOHN FLEISHER (JFLEISHER2@Bloomberg.net) entered
10/25/2012 04:37:13 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.nct) exited
10/25/2012 04:37:54 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.nct) cxited
10/25/2012 05:06:48 UTC JOHN FLEISHER (JFLEISHER2@Bloomberg.net) exited
10/25/2012 05:24:51 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) exited
10/25/2012 05:39:48 UTC CALEB CHAO (CCALEB@Bloomberg.net) exited
10/25/2012 10:59:23 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) entered

10/25/2012 10:59:23 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) posted: *** NOMURA
SECURITIES IN (12335) Disclaimer: Additional information is available upon request. Information above is based on

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028916
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 2 of 19

sources believed reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation
of an offer to buy any securities. This is not a research report. Prices, yields, opinions and other information are subject to
change without notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above.
Nomura may buy and scll such sccuritics as principal or agent. Nomura may have acted as underwriter or placement agent for
such securities and may perform investment banking or financial services for any company mentioned above.

10/25/2012 10:59:29 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) viewed history from 10/25/2012
04:05:30 UTC to 10/25/2012 10:59:23 UTC

10/25/2012 11:39:24 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) entered

10/25/2012 11:39:24 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: *** NOMURA SECURITIES IN
(12335) Disclaimer: Additional information is available upon request. Information above is based on sources believed
reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation of an offer to buy
any securities. This is not a research report. Prices, yields, opinions and other information are subject to change without
notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above. Nomura may buy
and sell such securities as principal or agent. Nomura may have acted as underwriter or placement agent for such securities
and may perform investment banking or financial services for any company mentioned above.

10/25/2012 11:39:42 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) viewed history from 10/25/2012 04:05:30
UTC to 10/25/2012 11:39:24 UTC

10/25/2012 11:42:28 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) entered

10/25/2012 11:42:28 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: *** NOMURA SECURITIES
IN (12335) Disclaimer: Additional information is available upon request. Information above is based on sources believed
reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation of an offer to buy
any securities. This is not a research report. Prices, yields, opinions and other information are subject to change without
notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above. Nomura may buy
and sell such securities as principal or agent. Nomura may have acted as underwriter or placement agent for such securities
and may perform investment banking or financial services for any company mentioned above.

10/25/2012 11:42:41 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) viewed history from 10/25/2012
04:05:30 UTC to 10/25/2012 11:42:28 UTC

10/25/2012 11:45:37 UTC CALEB CHAO (CCALEB@Bloomberg.net) entered

10/25/2012 11:45:37 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: *** NOMURA SECURITIES IN (12335)
Disclaimer: Additional information is available upon request. Information above is based on sources believed reliable, but
Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation of an offer to buy any
securities. This is not a research report. Prices, yields, opinions and other information are subject to change without notice.
Nomura and its affiliates (and their employees) may have positions in securities mentioned above. Nomura may buy and sell
such securities as principal or agent. Nomura may have acted as underwriter or placement agent for such securities and may
perform investment banking or financial services for any company mentioned above.

10/25/2012 11:45:38 UTC JOHN FLEISHER (JFLEISHER2@Bloomberg. net) entered

10/25/2012 11:45:38 UTC JOHN FLEISHER (JFLEISHER2@Bloomberg.net) posted: *** NOMURA SECURITIES IN
(12335) Disclaimer: Additional information is available upon request. Information above is based on sources believed
reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation of an offer to buy
any securities. This is not a research report. Prices, yields, opinions and other information are subject to change without
notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above. Nomura may buy
and sell such securities as principal or agent. Nomura may have acted as underwriter or placement agent for such securities
and may perform investment banking or financial services for any company mentioned above.

10/25/2012 11:45:51 UTC CALEB CHAO (CCALEB@Bloomberg.net) viewed history from 10/25/2012 04:05:30 UTC to
10/25/2012 11:45:37 UTC

10/25/2012 11:45:56 UTC JOHN FLEISHER (JFLEISHER2@Bloomberg.net) viewed history from 10/25/2012 04:05:30
UTC to 10/25/2012 11:45:37 UTC

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028917
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 3 of 19

10/25/2012 11:53:15 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) entered

10/25/2012 11:53:15 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: *** NOMURA
SECURITIES IN (12335) Disclaimer: Additional information is available upon request. Information above is based on
sources believed reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation
of an offer to buy any securities. This is not a research report. Prices, yields, opinions and other information are subject to
change without notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above.
Nomura may buy and sell such securities as principal or agent. Nomura may have acted as underwriter or placement agent for
such securities and may perform investment banking or financial services for any company mentioned above.

10/25/2012 11:53:19 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) viewed history from
10/25/2012 04:05:30 UTC to 10/25/2012 11:53:15 UTC

10/25/2012 12:04:49 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) entered

10/25/2012 12:04:49 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: *** NOMURA SECURITIES IN
(12335) Disclaimer: Additional information is available upon request. Information above is based on sources believed
reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation of an offer to buy
any securities. This is not a research report. Prices, yields, opinions and other information are subject to change without
notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above. Nomura may buy
and sell such securities as principal or agent. Nomura may have acted as underwriter or placement agent for such securities
and may perform investment banking or financial services for any company mentioned above.

10/25/2012 12:05:07 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) viewed history from 10/25/2012 04:05:30
UTC to 10/25/2012 12:04:49 UTC

10/25/2012 12:17:56 UTC TYLER PETERS (TPETERS11@Bloomberg.net) entered
10/25/2012 12:20:15 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) entered

10/25/2012 12:20:16 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) viewed history from 10/25/2012
04:05:30 UTC to 10/25/2012 12:20:15 UTC

10/25/2012 12:29:48 UTC TYLER PETERS (TPETERS11@Bloomberg.net) exited
10/25/2012 12:35:09 UTC TYLER PETERS (TPETERS1 1@Bloomberg.net) entered

10/25/2012 12:35:09 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: *** NOMURA SECURITIES IN
(12335) Disclaimer: Additional information is available upon request. Information above is based on sources believed
reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation of an offer to buy
any securities. This is not a research report. Prices, yields, opinions and other information are subject to change without
notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above. Nomura may buy
and sell such securities as principal or agent. Nomura may have acted as underwriter or placement agent for such securities
and may perform investment banking or financial services for any company mentioned above.

10/25/2012 12:35:23 UTC TYLER PETERS (TPETERS11@Bloomberg.net) viewed history from 10/25/2012 04:05:30 UTC
to 10/25/2012 12:35:09 UTC

10/25/2012 14:38:22 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: please buy 200k NSM 31.50
limit 15% volume

10/25/2012 14:38:33 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: damn wrong chat
10/25/2012 14:38:37 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: sorry boys
10/25/2012 14:38:42 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: that's ok

10/25/2012 14:38:51 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: as long as you're
routing it to what's left of our equity desk ;-)

10/25/2012 14:38:55 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: pa it if you want

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028918
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 4 of 19

10/25/2012 14:39:11 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

any way

10/25/2012 14:39:16 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:15:13 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:

10/25/2012 15:15:25 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
partner up on

10/25/2012 15:16:42 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
comp before going jumpball

10/25/2012 15:16:55 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
10/25/2012 15:17:02 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
10/25/2012 15:17:08 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:

10/25/2012 15:17:22 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:

10/25/2012 15:17:35 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:17:41 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:17:53 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:

10/25/2012 15:39:57 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg. net) posted:
know what you think

10/25/2012 15:41:06 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:41:40 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

the 7s was 4.3pt basis

10/25/2012 15:42:16 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:42:34 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

like 10 handle yeiled with est. settlement so

10/25/2012 15:44:47 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
basically came out a pt higher

10/25/2012 15:45:12 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted:

10/25/2012 15:45:22 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:45:25 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg. net) posted:

10/25/2012 15:45:31 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:45:32 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg. net) posted:
less

10/25/2012 15:45:42 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 15:45:43 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
upside too

10/25/2012 15:45:46 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

FOIA CONFIDENTIAL TREATMENT REQUESTED
BY NOMURA SECURITIES INTERNATIONAL, INC.

NCT thing worked out

puts were golden on NSM

yoyo

have another Ibmlt block to

this time getting a shot out of

Ibmilt 06-4 2a3 & 2a4
28mm & 21+mm
iam happy to split w you
can you run em up?

yep

running
cool thx

i'm shaking out 45h, lemme

give me 5 min

initial run straight comp to

so right around 44

but i'm running this stuff to

ok, i run to same 10% yld but

it docsn't really matter i guess
give me three secs brb

i was estimating an 82mm pmt
so it's like 18mm invested?

maybe you were running a bit

that would prob be the diff

this one would have more

i cuffed 80mm

NS1I00028919
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 5 of 19

10/25/2012 15:46:04 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: all good i'm on board
10/25/2012 15:46:12 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.nct) posted: ok cool

10/25/2012 15:46:19 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: give me one sec
10/25/2012 15:46:31 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: ican take more if it helps

10/25/2012 15:46:45 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: just trying to figure out how
much i can take

10/25/2012 15:47:04 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) posted: total proceeds at like 45 are
like 18mm

10/25/2012 15:47:17 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: for both pieces
10/25/2012 15:48:11 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: 22mm for both
10/25/2012 15:48:28 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: ohi missed factor
10/25/2012 15:49:00 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: right 18mm or so

10/25/2012 15:51:20 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ok so ican only take 5mm
invested so your call on split

10/25/2012 15:51:30 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: thats fine

10/25/2012 15:51:42 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ijust got called out for
buying to much NSM

10/25/2012 15:51:46 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: haha

10/25/2012 15:52:06 UTC ROSS SHAPIRO (RSHAPIROI7@Bloomberg.net) posted: don't they know about the 5 yards of
GSAA?

10/25/2012 15:52:13 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ahahah
10/25/2012 15:52:24 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: go big or go home haha

10/25/2012 15:52:36 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: little smaller these days Mr.
Ross

10/25/2012 15:52:44 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: i'm talking about your PA!
10/25/2012 15:52:47 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahaha

10/25/2012 15:53:08 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: i mean long NSN puts, long OCN
equity, and short McNamar's pizza abstention

10/25/2012 15:53:19 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahahahah
10/25/2012 15:53:26 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: does *breakfast pizza* count?
10/25/2012 15:53:29 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: yes

10/25/2012 15:53:43 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: thanks for reminding me
about that bet

10/25/2012 15:54:09 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: grambo just let me know the
deal when you can

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028920
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 6 of 19

10/25/2012 15:54:13 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: thanks guys

10/25/2012 15:54:23 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: appreciate you sharing the
only trade left in resi

10/25/2012 15:54:37 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: hey now
10/25/2012 15:54:44 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: the trade from 6h ylds to 4h ylds
10/25/2012 15:54:49 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: will be *EPIC*

10/25/2012 15:54:50 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: Gramins is actually
moving over to our equity derivatives desk at year-end...

10/25/2012 15:54:52 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 15:55:15 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: if that happens there will be a
lot more to do

10/25/2012 16:01:11 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: oh man
10/25/2012 16:01:15 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: just missed all this
10/25/2012 16:01:27 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: ok so got off w seller

10/25/2012 16:01:37 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: he offered me the package at
46

10/25/2012 16:02:08 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: i told him that was too far a
stretch for me

10/25/2012 16:02:33 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: showed him 44 bid to start

10/25/2012 16:02:56 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: he says he needs 45h or is
going to go out in comp

10/25/2012 16:03:09 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: i told him i'd be back
10/25/2012 16:03:09 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ok

10/25/2012 16:03:41 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: show 45

10/25/2012 16:03:49 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: to get his best
10/25/2012 16:04:01 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: 46 is too high
10/25/2012 16:04:33 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: ok cool i agree
10/25/2012 16:04:37 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: will be back
10/25/2012 16:15:34 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) posted: we done yet

10/25/2012 16:16:11 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: just waiting for him to call
back

10/25/2012 16:17:15 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: cool

10/25/2012 16:26:43 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: ok, he wanted to get me to do
the meet in the middle at the half but i said no, said i could do qtr

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028921
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 7 of 19

10/25/2012 16:26:50 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: i think i can get him down to -
12

10/25/2012 16:26:58 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: cool with mc

10/25/2012 16:27:26 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: ok, lemme just give it a min
10/25/2012 16:27:51 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: yep yep

10/25/2012 16:28:24 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: PA trade for you boys
10/25/2012 16:28:38 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ANH

10/25/2012 16:29:25 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: so thinking to make it easy i'll
let you take 12mm of the 2a4 rather than carve up both

10/25/2012 16:29:52 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ok

10/25/2012 16:29:53 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: why the big disc to book?
10/25/2012 16:30:04 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) posted: mkt hates ceo

10/25/2012 16:30:29 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: earnings tonight
10/25/2012 16:30:33 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: aha

10/25/2012 16:30:46 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: est. book at 7.25 or better
10/25/2012 16:30:51 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: could be up to 7.50

10/25/2012 16:31:11 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: 50% chance they announce
buyback like NLY

10/25/2012 16:31:19 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: hmmm

10/25/2012 16:31:27 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: i'll ask the *experts*
10/25/2012 16:31:32 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: are they all agency?
10/25/2012 16:31:38 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: yep

10/25/2012 16:32:21 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: ok we're done, 12mm Ibmlt
06-4 2a4 at 45-20 yours thx

10/25/2012 16:32:49 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: donc thanks

10/25/2012 16:33:01 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: connor get writing the tx
10/25/2012 16:33:03 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: thanks

10/25/2012 16:33:04 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: thank you

10/25/2012 16:33:10 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) posted: on the way
10/25/2012 16:33:13 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: perfect

10/25/2012 16:38:33 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: more OOMLT 2006-3 2A3 ifb tmrrw
10/25/2012 16:38:34 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: 15mm

10/25/2012 16:38:46 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: nice

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028922
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 8 of 19

10/25/2012 16:39:00 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: 5 bucks DNT
10/25/2012 16:39:13 UTC CALEB CHAO (CCALEB@Bloomberg.nct) posted: haha i was going to go the same way
10/25/2012 16:39:22 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: 10 bucks dnt

10/25/2012 16:39:30 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: 15 bucks DNT

10/25/2012 16:40:08 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: im not very active in this chat but
everytime i peek in someones betting on something

10/25/2012 16:40:17 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah
10/25/2012 16:41:02 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: feels like u guys have a problem
10/25/2012 16:41:05 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: brendan

10/25/2012 16:41:06 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) posted: Horowitz, I bet you 5
bucks Mike D outsizes Chaotime

10/25/2012 16:41:08 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: u have a big problem
10/25/2012 16:41:15 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: im going the same way
10/25/2012 16:41:21 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: i can't go head to head with mike
10/25/2012 16:41:23 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: need conor

10/25/2012 16:41:23 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) posted: hahah
10/25/2012 16:41:27 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 16:41:29 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: was that a big head joke?
10/25/2012 16:41:40 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: yes pun intended

10/25/2012 16:41:49 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: your a little miniature buddha
chao

10/25/2012 16:41:53 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: with hair
10/25/2012 16:41:56 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: hahaha
10/25/2012 16:42:01 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: hahh

10/25/2012 16:45:22 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: wow, just catching up
on this

10/25/2012 16:45:31 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: Leslie Chao spitting
some fire all up in this piece!

10/25/2012 16:45:49 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: i'll come at you with a car wrench
10/25/2012 16:46:28 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: hahaha
10/25/2012 17:01:31 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 17:01:59 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: you guys are a much more
fun crew than most of the street

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028923
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 9 of 19

10/25/2012 17:20:29 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: except for chao
10/25/2012 17:20:32 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: hes just downright scary
10/25/2012 17:20:42 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 17:20:43 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: u kno hes a blackbelt right?
10/25/2012 17:20:49 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: so ami

10/25/2012 17:20:57 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: stop

10/25/2012 17:21:00 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: really?

10/25/2012 17:21:02 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: i refuse to fight

10/25/2012 17:21:06 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: let the client win

10/25/2012 17:21:06 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: no really i am
10/25/2012 17:21:33 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: how are you at ping pong?
10/25/2012 17:21:55 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: pretty good

10/25/2012 17:21:55 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: conor, can we set up a fight btwn
chao and depietro

10/25/2012 17:21:56 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: ?

10/25/2012 17:22:17 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: yes, that is definitely
done

10/25/2012 17:22:23 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: I have Mike D money
right out of the gate...

10/25/2012 17:22:29 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: o boy

10/25/2012 17:23:05 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i mean i would prfer an all
out braw] than just karate

10/25/2012 17:23:13 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: cage match?
10/25/2012 17:23:18 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: DUDe stop

10/25/2012 17:23:19 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: interesting
10/25/2012 17:23:20 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: can u use chairs?

10/25/2012 17:23:26 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i don't see why we need a
cage

10/25/2012 17:23:33 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: if he starts to run
10/25/2012 17:23:37 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: seems extraneous

10/25/2012 17:23:38 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i will chase him down
any way

10/25/2012 17:23:42 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i'm pretty fast

10/25/2012 17:23:48 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) posted: ur probably bigger faster

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028924
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 10 of 19

stronger
10/25/2012 17:23:51 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: im better at distance
10/25/2012 17:23:52 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: than speed

10/25/2012 17:24:01 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: i would prob outrun you if i had a head
start

10/25/2012 17:24:05 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: hahahaha
10/25/2012 17:24:10 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: so MDP

10/25/2012 17:24:13 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: well hopefully you make it
100 meters bud

10/25/2012 17:24:22 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: let's just say that you
and Caleb wouldn't be a particularly fair fight

10/25/2012 17:24:29 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: how much of a head start
would you want

10/25/2012 17:24:32 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: at least from a
physical perspective

10/25/2012 17:25:17 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: I was kidding about
Leslie Chao before, but there is a touch of physical resemblance there...

10/25/2012 17:25:21 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: thats fine... horowitz can step into my spot

10/25/2012 17:25:22 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i'd give you 5 yards ona 100
yard dash only if i get to beat you down if i win

10/25/2012 17:25:24 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: he's pretty fast
10/25/2012 17:25:29 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: wow

10/25/2012 17:25:47 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: plus it would be good to meet
ya

10/25/2012 17:25:49 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: haha

10/25/2012 17:25:58 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: haha i think we need to make
this happen

10/25/2012 17:26:00 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: ha o yea. great way to meet you

10/25/2012 17:26:27 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: nothing like motivation if you
are literally running for your life

10/25/2012 17:26:32 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahhaha

10/25/2012 17:26:53 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: caleb how bout we start with
a drink

10/25/2012 17:26:59 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: thats done

10/25/2012 17:27:09 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: and then i'll decide if you
deserve a beatdown

10/25/2012 17:27:13 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: HA!

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028925
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 11 of 19

10/25/2012 17:27:20 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: haahh

10/25/2012 17:27:36 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: bring brendan we'll go to
brooklyn for beers and pizza

10/25/2012 17:27:57 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: brooklky bowl?

10/25/2012 17:27:57 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: Brooklyn - great
place for a beatdown...

10/25/2012 17:28:10 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: man this pizza bet is never
gonna to go away....

10/25/2012 17:28:22 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: 10yrs

10/25/2012 17:28:29 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) posted: in 9yrs and 351 days it
will

10/25/2012 17:28:30 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: is closer to never than most
trading careers

10/25/2012 17:28:50 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: or sales careers for that
matter

10/25/2012 17:28:59 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: haha

10/25/2012 17:29:25 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i would do a sporting event
or athletic event if you guys are down

10/25/2012 17:29:38 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: goldman is taking me to race
dunebuggies

10/25/2012 17:29:46 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: i mean the yankees game was
a pretty good one

10/25/2012 17:29:56 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: yep that was fantastic thanks
again

10/25/2012 17:29:57 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: do you consider
bowling to be a sporting event?

10/25/2012 17:29:58 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: where do you race
dunebuggies around here?

10/25/2012 17:30:03 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: only don 5 pts on that trade
10/25/2012 17:30:05 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: haha

10/25/2012 17:30:11 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: haha hardly

10/25/2012 17:30:12 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: West Side Highway

10/25/2012 17:30:31 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: bowling i could do that use to
go with the guys at AIG all the time

10/25/2012 17:30:49 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: whats your avg score?

10/25/2012 17:30:54 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: haven't been in a year or so
prob due

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028926
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21

10/25/2012 17:30:59 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
10/25/2012 17:31:02 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
10/25/2012 17:31:26 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:

10/25/2012 17:31:31 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:
had 2 games with 10 pins of consistency in my life

10/25/2012 17:31:50 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 17:32:12 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:
begin

10/25/2012 17:32:13 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 17:32:28 UTC MICHAEL DEPIETRO (MDEPIETRO3(@Bloomberg.net) posted:
was 83

10/25/2012 17:32:38 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg. net) posted:
shots

10/25/2012 17:32:40 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:
10/25/2012 17:32:43 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:
10/25/2012 17:32:53 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:

10/25/2012 17:32:54 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 17:33:15 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg. net) posted:
isnt a great position

10/25/2012 17:33:19 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted:

Page 12 of 19

10 pin mkt
pls
call it a 2-3 game avg

that's hard i don't think i've

i'm porb like 115/125

perfect - the wagering can

highest score ever was 201

lowest score last five years
mustve been after a lot of

was pretty darn wasted
yes
i'm inclined to lift 125
i literally couldn't see the ally

but having you short yourself

for me

10/25/2012 17:33:22 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: Caleb bowled a 201

once also, but that was with bumpers...
10/25/2012 17:33:28 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

10/25/2012 17:33:31 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

ahha

haha

10/25/2012 17:33:52 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: ive never seen u bowl conor

10/25/2012 17:34:02 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted:
130/140 mkt

so what would you do ona

10/25/2012 17:34:02 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: your 10 pin mkt pls

10/25/2012 17:34:11 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: why are we making

the markets??

10/25/2012 17:34:14 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: you are the sell-side

traders

10/25/2012 17:34:29 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: this isn't a regional

10/25/2012 17:34:32 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: you have to take risk

10/25/2012 17:35:01 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted:

FOIA CONFIDENTIAL TREATMENT REQUESTED
BY NOMURA SECURITIES INTERNATIONAL, INC.

caleb what are your stats

NS1I00028927
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 13 of 19

10/25/2012 17:35:12 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: and then we will make spread
mkts and everyone can bet

10/25/2012 17:35:30 UTC CALEB CHAO (CCALEB@Bloomberg.nct) posted: havent bowled in a whilc.. but prob low
100s

10/25/2012 17:35:33 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: HIT

10/25/2012 17:35:34 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: HIT

10/25/2012 17:35:35 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: HAHA

10/25/2012 17:35:36 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 17:35:39 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: hahahahaha

10/25/2012 17:35:48 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: i have gone long caleb every year for
the last 3 years

10/25/2012 17:35:53 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: wait a sec

10/25/2012 17:35:59 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: im pulling up last year's holiday bowling
outting

10/25/2012 17:36:02 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: crushes me every time

10/25/2012 17:36:45 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: caleb you really can't clear
110

10/25/2012 17:36:54 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ?

10/25/2012 17:38:34 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: 1 2 3 avg
Caleb 100 94 138 110.7

Fleisher 97 83 105 95

Gramins 128 142 144 138

Horowitz, 124 86 137 115.7

Tyler 213 158 116 162.3

Ross 120 137 149 135.3

10/25/2012 17:38:35 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: free color

10/25/2012 17:38:39 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: i avg 110.7

10/25/2012 17:40:13 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) posted: was Fleisher
blindfolded for his 2nd round?

10/25/2012 17:42:44 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: wow tyler with 213
10/25/2012 17:42:53 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: anda 162 avg
10/25/2012 17:42:54 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: CRUSH

10/25/2012 17:42:59 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: that will never happen again
10/25/2012 17:43:08 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: i'm shorting myself this year
10/25/2012 17:43:19 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: 97pin range
10/25/2012 17:43:25 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: that's incredible

10/25/2012 17:43:36 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: he did 12 shots of

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028928
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 14 of 19

Jamo right before Round 3

10/25/2012 17:43:39 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: i think i started spinning on the last
round

10/25/2012 17:43:42 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: you are like the jackle at a
poker table

10/25/2012 17:43:52 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ntd on tyler

10/25/2012 17:44:28 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: fleisher my 4 year old can get
over 100 without bumpers by just rolling it between his legs

10/25/2012 17:44:34 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: with a 5lb ball
10/25/2012 17:44:40 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: you should be ashamed
10/25/2012 17:44:49 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: hahaha
10/25/2012 17:44:54 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: he's off the desk

10/25/2012 17:45:43 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: do you think you
could beat 83 w/ your back turned to the lane rolling it between your legs (two-handed ok)?

10/25/2012 17:46:11 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hmmm

10/25/2012 17:46:37 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i would take that form bet
with a 70 strike

10/25/2012 17:46:54 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: let's do bowling next

10/25/2012 17:46:58 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: I think 70 is
definitely doable

10/25/2012 17:47:08 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: 83 gets into
questionable territory, but you could prob do it

10/25/2012 17:48:13 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: let's strike it at 77 for 100
bucks

10/25/2012 17:49:04 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: pass - I would do the
bowling w/ that form at that strike

10/25/2012 17:49:05 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: 100x
10/25/2012 17:49:19 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: done

10/25/2012 17:49:22 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: ok

10/25/2012 17:49:25 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: done
10/25/2012 17:49:27 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: thx for the trade

10/25/2012 17:49:49 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: Brendan sending you
confirm

10/25/2012 17:51:25 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: nice

10/25/2012 17:51:34 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: let's get the date on the
calender

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028929
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 15 of 19

10/25/2012 18:05:55 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hey caleb

10/25/2012 18:06:04 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: can you do me aa quick
favor

10/25/2012 18:06:09 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: yo

10/25/2012 18:06:10 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: whats up

10/25/2012 18:06:13 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ffml 2006-ff17 a5
10/25/2012 18:06:16 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: yes

10/25/2012 18:06:22 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: who is listed as servicer
10/25/2012 18:06:27 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: and subservicer
10/25/2012 18:06:46 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: nationstar is servicer

10/25/2012 18:06:51 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: yep i know that
10/25/2012 18:06:56 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: thanks

10/25/2012 18:07:30 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: somebody is telling me sps
subservices this pool

10/25/2012 18:07:44 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: let me see if i can dig deeper
10/25/2012 18:07:48 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: thanks

10/25/2012 18:08:06 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: it doesn't make sense to me
that nationstar would work with it's competitor

10/25/2012 18:08:17 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: given they are trying to adda
gazillon UPB

10/25/2012 18:08:21 UTC CALEB CHAO (CCALEB@Bloomberg.net) posted: yea that doesnt sound right

10/25/2012 18:08:55 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ok don't spend much time but
if you happen to come across anything that might suggest let me know

10/25/2012 18:08:57 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: thanks

10/25/2012 18:12:34 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: well sps was sericivicing
some of this stuff before but this was an aurora pool and i wouldn't think it would crossover but who knows

10/25/2012 18:15:10 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: grambo you agree or am i
missing something 6 months out doesn't help

10/25/2012 18:16:26 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: i agree it doesnt make sense
that they would work together

10/25/2012 18:16:34 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: lemme have paul & sean go
through the tape

10/25/2012 18:16:36 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) posted: be back to you

10/25/2012 18:17:12 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: ok thanks it would make a
diff it sps was servicing i'm running all these will nationstar behvior attached

10/25/2012 18:17:23 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: thanks

FOIA CONFIDENTIAL TREATMENT REQUESTED NSI00028930
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 16 of 19

10/25/2012 18:39:47 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: mike do you still own bonds off the
WMLT 06-AMNI deal?

10/25/2012 18:40:23 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: 90mm WMLT 2006-AMNI1 A] in at
2:45. also in touch with a little bigger piece that we can probably pull out in the 1m50s

10/25/2012 18:40:53 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i sold mine at 51.25 to boa
couple months back

10/25/2012 18:41:14 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: think i had the A2s

10/25/2012 18:41:59 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: there is hardly any alt-a i like
these days think people are smoking when it comes to advances

10/25/2012 18:43:38 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: cool, thanks for the color on the A2s
10/25/2012 18:44:08 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: no prob

10/25/2012 19:31:54 UTC ROSS SHAPIRO (RSHAPIRO1I7@Bloomberg.net) posted: officially engaged on the ANH sitch
10/25/2012 19:36:53 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: nice

10/25/2012 19:36:57 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: we'll see

10/25/2012 19:37:17 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: what's your e-mail

10/25/2012 19:37:43 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: ross.shapiro@nomura.com OR
rossshapiro@ginail.com

10/25/2012 19:38:18 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: or you can use his old
one

10/25/2012 19:38:25 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted:
plmpMHtrader@hotmail.com

10/25/2012 19:38:34 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 19:38:36 UTC TYLER PETERS (TPETERS11@Bloomberg.net) posted: his wife checks the gmail one, make
sure you send the dirty stuff only to nomura

10/25/2012 19:38:47 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: sent you compass point brief
on ANH

10/25/2012 19:38:52 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: hahah

10/25/2012 19:38:54 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: got it

10/25/2012 19:39:02 UTC ROSS SHAPIRO (RSHAPIRO1I7@Bloomberg.net) posted: COMPASSPOINT haha
10/25/2012 19:39:20 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: they are pointing to higher prices!

10/25/2012 19:39:22 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: they actually do well on
REITs and spec fin

10/25/2012 19:41:16 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) posted: there goes NSM as well

10/25/2012 19:41:43 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: if they announce 1 deal that
thing will go after sell off

10/25/2012 19:42:45 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: and if you weren't in it yet

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028931
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 17 of 19

10/25/2012 19:42:49 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: P short

10/25/2012 19:43:03 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: apple is gonna crush them
10/25/2012 19:43:12 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: P short?

10/25/2012 19:43:28 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: pandora

10/25/2012 19:43:30 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: short

10/25/2012 19:43:32 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: ahhh

10/25/2012 19:43:45 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: big earnings comin up

10/25/2012 19:44:05 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: i feel like i'm watching 4th qtr of a
football game here

10/25/2012 19:44:11 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: haha
10/25/2012 19:44:13 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: game ends in 16 minutes

10/25/2012 19:44:33 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: well i hope you didn't load
the boat gangnam style

10/25/2012 19:44:43 UTC ROSS SHAPIRO (RSHAPIRO1I7@Bloomberg.net) posted: nah

10/25/2012 19:44:51 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: i usually only do that after
something goes in my face

10/25/2012 19:44:56 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: haha

10/25/2012 19:45:06 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: have you seen "Mitt
Romney Style"?

10/25/2012 19:45:09 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: subprime victim
10/25/2012 19:45:12 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hah

10/25/2012 19:45:16 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: exactly

10/25/2012 19:45:19 UTC ROSS SHAPIRO (RSHAPIRO1I7@Bloomberg.net) posted: pls send conor

10/25/2012 19:45:25 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: don't think we can see
it here

10/25/2012 19:45:29 UTC CONOR O'CALLAGHAN (COCALLAGHAN3 @Bloomberg.net) posted: it's College Humor
10/25/2012 19:45:31 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: pretty good though
10/25/2012 19:45:32 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: rossshapiro@gmail.com
10/25/2012 19:46:16 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: sent

10/25/2012 19:47:20 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: that's f'n hilarious

10/25/2012 19:47:31 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: haha, yeah...knew
you would like it

10/25/2012 19:48:44 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: the paul ryan guy is hilarious

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028932
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 18 of 19

10/25/2012 19:49:49 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg.net) posted: I like the cocktail
party

10/25/2012 20:06:06 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.nct) posted: well will sce here rossy
10/25/2012 20:06:10 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: 7.45 bv

10/25/2012 20:06:18 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: street est. was 7.28
10/25/2012 20:06:24 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: i was 7.47

10/25/2012 20:06:26 UTC ROSS SHAPIRO (RSHAPIRO1I7@Bloomberg.net) posted: buyback?

10/25/2012 20:06:31 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: *i was 7.47*?!

10/25/2012 20:06:34 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: you have a model?

10/25/2012 20:06:43 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: yeah

10/25/2012 20:06:54 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: no word off buyback
10/25/2012 20:07:16 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: but just tape

10/25/2012 20:08:16 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: so you are sneaky smart, fast as
lightnin’, can crush chao-time with one hand behind your back... can shoot 18 under par ... are you related to Kim Jong II??

10/25/2012 20:08:30 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahahah

10/25/2012 20:08:38 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: we'll see tomorrow it should
bounce

10/25/2012 20:10:08 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: is that dividend in line?
10/25/2012 20:13:27 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: the 15 cents
10/25/2012 20:13:34 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: it was declared on 9/30
10/25/2012 20:13:47 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: ok

10/25/2012 20:13:50 UTC ROSS SHAPIRO (RSHAPIRO1I7@Bloomberg.net) posted: that's what i thought
10/25/2012 20:13:53 UTC ROSS SHAPIRO (RSHAPIROI7@Bloomberg.net) posted: so that info is stale

10/25/2012 20:14:12 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: the ceo is sleepy and
consvative so he docsn't talk about nexct period

10/25/2012 20:14:47 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: next divy street anticipates 17
cents

10/25/2012 20:14:49 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) posted: Core earnings cover divi..
hope he says buyback on the call on the lpm call tomorrow!! bv 7.45 that is nice!

10/25/2012 20:15:10 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: so might be even bigger thing
tomorrow after 1pm

10/25/2012 20:15:30 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: *ALMOST* always good to pay
80cents on the dollar

10/25/2012 20:16:06 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 20:17:08 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) posted: except for gsamp 2006-fm3

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028933
BY NOMURA SECURITIES INTERNATIONAL, INC.
Case 3:15-cr-00155-RNC Document 615-1 Filed 04/19/21 Page 19 of 19

a2c down 10pts in 2 days from fido
10/25/2012 20:17:18 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) posted: on the way dizown

10/25/2012 20:17:49 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: that was my moment of glory
crossing that bond for 5 pts before the market sold off 50 more

10/25/2012 20:18:03 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: me thinks you had *a few* moments

10/25/2012 20:18:06 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: there is s certain customer of
yours that still gives me sh*t

10/25/2012 20:18:15 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: about that one

10/25/2012 20:18:18 UTC MICHAEL DEPIETRO (MDEPIETRO3@Bloomberg.net) posted: hahah

10/25/2012 20:18:18 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: ahhh

10/25/2012 20:18:19 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: yeah

10/25/2012 20:18:22 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: ican imagine

10/25/2012 22:10:59 UTC ROSS SHAPIRO (RSHAPIRO1I7@Bloomberg.net) exited

10/25/2012 22:24:04 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) entered

10/25/2012 22:24:04 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) posted: *** NOMURA SECURITIES IN
(12335) Disclaimer: Additional information is available upon request. Information above is based on sources believed
reliable, but Nomura does not represent it as accurate or complete. This is not an offer to sell or solicitation of an offer to buy
any securities. This is not a research report. Prices, yields, opinions and other information are subject to change without
notice. Nomura and its affiliates (and their employees) may have positions in securities mentioned above. Nomura may buy
and sell such securities as principal or agent. Nomura may have acted as underwriter or placement agent for such securities

and may perform investment banking or financial services for any company mentioned above.

10/25/2012 22:24:06 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) viewed history from 10/25/2012 04:05:30
UTC to 10/25/2012 22:24:04 UTC

10/25/2012 22:31:59 UTC ROSS SHAPIRO (RSHAPIRO17@Bloomberg.net) exited

10/26/2012 00:16:31 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) exited
10/26/2012 00:50:01 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) entered
10/26/2012 01:24:35 UTC ERIC HOROWITZ (EHOROWITZ5@Bloomberg.net) exited
10/26/2012 01:40:50 UTC MICHAEL DEPIETRO (MDEPIETRO3 @Bloomberg.net) exited
10/26/2012 02:12:48 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) exited
10/26/2012 02:36:54 UTC CALEB CHAO (CCALEB@Bloomberg.net) exited

10/26/2012 02:36:54 UTC CALEB CHAO (CCALEB@Bloomberg.net) entered

10/26/2012 02:45:01 UTC CONOR O'CALLAGHAN (COCALLAGHAN3@Bloomberg. net) exited
10/26/2012 02:45:38 UTC BRENDAN MCNAMARA (BMCNAMARA8@Bloomberg.net) exited

10/26/2012 03:04:11 UTC MICHAEL GRAMINS (MGRAMINS1@Bloomberg.net) entered

FOIA CONFIDENTIAL TREATMENT REQUESTED NS1I00028934
BY NOMURA SECURITIES INTERNATIONAL, INC.
